DocuSign Envelope ID: 4FC17783-1A3F-4081-96F2-4F719184801A
                        Case 4:20-cv-00335-SHR Document 27 Filed 11/20/20 Page 1 of 4



               1    Daniel C. Barr (#010149)
                    Janet M. Howe (#034615)
               2    PERKINS COIE LLP
                    2901 North Central Avenue, Suite 2000
               3    Phoenix, Arizona 85012-2788
                    Telephone: 602.351.8000
               4    Facsimile: 602.648.7000
                    Email:      DBarr@perkinscoie.com
               5                JHowe@perkinscoie.com
               6    Brent P. Ray (admitted pro hac vice)
                    Andrew J. Chinsky (admitted pro hac vice)
               7    KING & SPALDING LLP
                    353 N. Clark Street, 12th Floor
               8    Chicago, Illinois 60654
                    T: +1 312 995 6333
               9    F: +1 312 995 6330
                    Email:       bray@kslaw.com
             10                  achinsky@kslaw.com
             11     Attorneys for Plaintiffs and the Class
             12
             13                                     UNITED STATES DISTRICT COURT

             14                                              DISTRICT OF ARIZONA

             15
                    D.H., by and through his mother, Janice                No. CV-20-00335-TUC-SHR
             16     Hennessy-Waller, and John Doe, by his
                    guardian and next friend, Susan Doe, on behalf
             17     of themselves and all others similarly situated,       SUPPLEMENTAL
                                                                           DECLARATION OF ANDREW
             18                               Plaintiffs,                  CRONYN, MD, IN SUPPORT OF
                                                                           D.H. AND JOHN DOE’S MOTION
             19              v.                                            FOR PRELIMINARY
                                                                           INJUNCTION
             20     Jami Snyder, Director of the Arizona Health
                    Care Cost Containment System, in her official
             21     capacity,
             22                               Defendant.
             23
             24
             25
             26
             27
             28
DocuSign Envelope ID: 4FC17783-1A3F-4081-96F2-4F719184801A
                        Case 4:20-cv-00335-SHR Document 27 Filed 11/20/20 Page 2 of 4



               1             I, Dr. Andrew Cronyn, hereby declare as follows:
               2             1.       I provide this supplemental declaration in further support of Plaintiff D.H.’s
               3    request that AHCCCS cover D.H.’s male chest reconstruction surgery as a medically
               4    necessary procedure to treat his gender dysphoria.
               5             2.       I submit this declaration based on my experience treating D.H., specifically
               6    my evaluation of D.H. on November 9, 2020.
               7             3.       In early October 2020, D.H. started working at a local car wash. His job
               8    requires him to interact with customers as well as assist in washing and drying cars.
               9             4.       D.H. reported that soon after starting this job he was regularly referred to as
             10     female by co-workers and customers based on the appearance of his chest. His co-workers
             11     would stare at his chest while making these comments. He also reported receiving similar
             12     comments from customers. D.H. recounted that one customer loudly called out, “hey,
             13     tranny,” a derogatory word used to refer to transgender people, when D.H. didn’t respond
             14     to being called “ma’am.”
             15              5.       This exacerbated D.H.’s gender dysphoria to the point that he began “double
             16     binding,” a practice of wearing a smaller binder over a slightly larger binder. I had heard
             17     of this practice before, but had not previously seen it in my teen patients. This practice is
             18     used to further flatten the chest, which serves the dual purposes of alleviating gender
             19     dysphoria (because wearing a single binder is perceived as insufficient) and increasing the
             20     likelihood that a transgender male will be treated as male. Given the size of D.H.’s chest
             21     and the physical nature of his work, this is a dangerous practice because it greatly reduces
             22     his ability to breathe properly, especially during exercise or exertion. Research shows that
             23     use of chest binders is associated with abnormal lung function testing with lower lung
             24     volumes which can cause other problems including shortness of breath, light-headedness,
             25     and fainting. In fact, D.H. reported already being sent home early from work more than
             26     once due to difficulty breathing. The constriction caused by “double binding,” especially
             27     when done for long periods of time, has the potential to bruise ribs. Double binding is highly
             28     discouraged due to the potential of ill effects, but some transgender men will use this
                                                                               SUPPLEMENTAL DECLARATION OF
                                                                     -1-
                                                                               ANDREW CRONYN, MD
DocuSign Envelope ID: 4FC17783-1A3F-4081-96F2-4F719184801A
                        Case 4:20-cv-00335-SHR Document 27 Filed 11/20/20 Page 3 of 4



               1    technique to help with their gender dysphoria in times of increased stress.
               2             6.       On November 2, 2020, D.H. reported being misgendered by several
               3    customers in a short time span, causing him to start panicking and struggling to control his
               4    breathing.
               5             7.       Although he was able to keep working and maintain his composure until his
               6    lunch break, he immediately decompensated on his way to buy lunch at a local restaurant.
               7    D.H. started having difficulty breathing, which caused him to hyperventilate and feel weak.
               8    He also had difficulty speaking and found himself stuttering (a problem he had not had
               9    previously). D.H. called emergency services and was evaluated by EMTs. The EMTs did
             10     not find any evidence of a life-threatening physical condition, like a heart arrythmia,
             11     diabetes or an infection, that would have caused the symptoms D.H. reported. They
             12     recommended that D.H. go to the emergency room for further evaluation and observation
             13     but felt he would be safe in a private car rather than an ambulance. He was transported to
             14     a nearby hospital by his mother.
             15              8.       At the emergency room, D. H. was given one liter of intravenous fluids for
             16     concern of dehydration. An EKG showed a normal heart rhythm, and lab work (blood
             17     sugar, thyroid studies, complete blood count) were all normal as was a chest x-ray. He also
             18     had a CT scan of his head/brain that showed no acute findings. The doctor who evaluated
             19     D.H. at the hospital discharged him with a recommendation to follow up with his primary
             20     care provider and obtain an EEG to rule out the possibility that he had a seizure.
             21              9.       I saw D.H. on November 9, 2020 to provide follow-up care. I conducted a
             22     full evaluation of D.H.’s physical and mental health. Based on the events that preceded
             23     D.H.’s symptoms, it is my opinion that D.H. had a severe panic attack. But, out of an
             24     abundance of caution and based on the recommendation of the doctor who evaluated D.H.
             25     in the emergency room, I also ordered an EEG for D.H., the results of which should be
             26     available in a few weeks. Lastly, I ensured that D.H. was continuing to have regular
             27     appointments with Tamar Reed, his mental health provider.
             28              10.      The fact that D.H. was “double binding,” coupled with his asthma, further
                                                                            SUPPLEMENTAL DECLARATION OF
                                                                   -2-
                                                                            ANDREW CRONYN, MD
DocuSign Envelope ID: 4FC17783-1A3F-4081-96F2-4F719184801A
                        Case 4:20-cv-00335-SHR Document 27 Filed 11/20/20 Page 4 of 4



               1    contributed to the severity of the panic attack and the symptoms that D.H. experienced.
               2    Typically during a panic attack, a person will start to breathe deeper and faster. Because
               3    the binders restricted D.H.’s chest, he could not breathe deeper, only faster. As he began to
               4    hyperventilate, the sensation of shortness of breath would worsen and it would continue in
               5    a worsening feedback loop. As a result, I advised D.H. to stop double binding, but I am not
               6    confident that D.H. will be able to comply with that advice because of his increasing gender
               7    dysphoria.
               8             11.      D.H.’s self-treatment using “double binding” and the severe panic attack he
               9    experienced both indicate that D.H.’s mental health is becoming more fragile and his
             10     healthier coping mechanisms are beginning to fail. For example, now that a single binder
             11     is no longer sufficient to temporarily calm D.H.’s gender dysphoria so that he can function
             12     throughout the day, I am concerned that he could turn to more destructive coping
             13     mechanisms to deal with his psychological distress, including self-harming behaviors.
             14     Given D.H.’s prior serious suicidal ideation, his mental health could deteriorate quickly and
             15     unpredictably.
             16              12.      This change in D.H.’s overall health and well-being make his need for male
             17     chest reconstruction even more urgent.
             18
                             I declare under penalty of perjury pursuant to the laws of the State of Arizona that
             19
                    the foregoing is true and correct.
             20                               18
                             Executed this ___ th day of November, 2020 at Tucson, Arizona.
             21
             22
                                                                 ______________________________________
             23
                                                                 Andrew Cronyn, M.D.
             24
             25
             26
             27
             28
                                                                             SUPPLEMENTAL DECLARATION OF
                                                                   -3-
                                                                             ANDREW CRONYN, MD
